Citation Nr: 1417854	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of hemorrhagic fever, to include kidney dysfunction.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on a schedular basis prior to May 5, 2012, and on an extraschedular basis since then.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from July 1953 to June 1955, to include service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2013, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2013, when it was remanded for further development.  As the requested development was NOT completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to TDIU, to include on a schedular basis prior to May 5, 2012, and on an extraschedular basis since then, is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran does not have any current residuals of hemorrhagic fever, to include his recent renal dysfunction.


CONCLUSION OF LAW

The criteria for service connection for residuals of hemorrhagic fever, to include renal dysfunction, have not been met.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2011 and April 2012 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The Veteran's service treatment records are unavailable and presumed to have been lost in the 1973 fire at the National Personnel Records Center.  However, the claims file contains as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2013 remand, VA obtained outstanding medical records and provided the Veteran with a medical examination in December 2013.  This examination contained all information needed to adjudicate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes with respect to the question of service connection.  The issue of entitlement to TDIU was not satisfactorily addressed and is remanded below.  Thus VA has complied with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The Veteran served during the Korean War and contracted hemorrhagic fever while in Korea.  Although the service records are unavailable, he has testified that he was hospitalized and treated for the condition, which included kidney dysfunction.  It required nearly two months for him to fully recover.

The Veteran currently suffers from renal dysfunction and has also suffered from accumulation of uric acid and gout in his feet.  It is his belief that his current kidney problems are a result of the hemorrhagic fever in service.  The Veteran's attorney presented evidence in her May 2013 brief regarding the problems with Korean hemorrhagic fever with renal syndrome that affected some 2000 military personnel from various countries during the time of the Veteran's service.  The attorney also presented information on a study of Korean War veterans who had suffered similar infections finding that chronic renal dysfunction could evolve over time after such infections.

Records from Dr. Agte in April 2010 show a diagnosis of chronic kidney disease, stage 3.  The provider noted that the Veteran had only recently been diagnosed with diabetes mellitus, and the kidney failure was not likely related to that disease, although further testing would be done to confirm this.  Rather, he attributed the etiology to chronic cholesterol embolism and possibly underlying hypertensive nephrosclerosis.

The December 2013 VA examination noted the records of the Veteran's nephrologist in 2010 attributing the kidney disease to hypertension, chronic cholesterol embolism, diabetes, or some combination of these conditions.  The examiner offered the opinion that the Veteran's current chronic kidney disease was less likely than not incurred in or caused by service, to include hemorrhagic fever.  The basis for this opinion was that the decreased kidney functioning occurred many years after service separation (55 years, in fact) and there was no evidence of recurrence of the fever after service separation.  "As his renal dysfunction occurred at a time so remote from the hemorrhagic fever, this is not consistent with the contention that hemorrhagic fever was the etiology of the renal dysfunction."  Rather, renal dysfunction occurs at the time of the fever itself and most patients then return to baseline functioning.  While there are instances of residual decreased kidney function, this is not reflected in the record, to include a 1991 laboratory report showing normal kidney function.  The examiner cited specific studies as the basis for her information and understanding of the long term effects of hemorrhagic fever on the kidneys, one of them a more recent article by the same researches cited by the Veteran's attorney.

In light of all of the evidence set forth above, the Board finds that the Veteran's current chronic kidney disease is not attributable to his military service or a residual of the hemorrhagic fever experienced therein.  Specifically, the records at the time of the diagnosis of kidney dysfunction indicate a more likely cause from the provider's point of view, the effects of long-term hypertension and chronic cholesterol embolism.  In addition, the December 2013 VA examiner noted that the Veteran's laboratory testing of record in 1991, that is, 30 years after service but 20 years before the diagnosis of kidney disease, were normal.  This evidence and the 55 years between the Veteran's hemorrhagic fever in service and the onset of kidney disease was the basis for the examiner's opinion that the kidney dysfunction is not due to service or to hemorrhagic fever.  There is no competent medical evidence to the contrary.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of hemorrhagic fever, to include renal dysfunction, is denied.


REMAND

The Board remand in June 2013 directed that the RO obtain an opinion regarding entitlement to TDIU to include on a schedular basis prior to May 5, 2012 and on an extraschedular basis since then.  The examination provided in December 2013 addressed the current disabilities separately with respect to the Veteran's ability to obtain and maintain gainful employment, but did not address the period prior to May 5, 2012.  Further, the question of entitlement to an extracshedular TDIU rating after that date under 38 C.F.R. § 4.16(b) was not addressed.  As such, the prior remand instructions have not been followed and the case must be returned to ensure compliance with the directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to obtain an opinion as to whether his service connected disabilities would, either individually or in combination, preclude him from obtaining and maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should review the claims folder and any relevant records in Virtual VA and/or VBMS.

If the Veteran is found capable of gainful employment, the examiner should provide examples of the employment for which the Veteran would be qualified and he would be able to perform.

If the Veteran is found to incapable of gainful employment, the examiner should indicate, to the extent possible, the date at which he became incapable of gainful employment as a result of his service connected disabilities.  The examiner should specifically offer an opinion as to whether the Veteran was rendered unemployable as a result of service-connected disabilities at any point prior to May 5, 2012.  The examiner should also indicate whether any such unemployability continued to exist after May 5, 2012.  The examiner should explain the specific factors which demonstrate unemployability.

The examiner should be advised of the Veteran's service-connected disabilities, namely PTSD, hearing loss, and tinnitus.

If an opinion cannot be rendered in response to these questions, the reason therefore should be explained.

A rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

2.  The RO should refer this claim for an extraschedular evaluation of the Veteran's employability for the period of the appeal from May 5, 2012, onward.

3. Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


